DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-10, 16, 17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1 and 16, the claims set forth that the biasing element is part of the module, and extends through the sleeve.  There is no support for this 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10, 16, 17, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16, it is unclear how the module is removably connected to the sleeve and biasing element is included in the module and the biasing element extends through the sleeve.  Since, the biasing element is attached to the module and not the sleeve, it is unclear how the biasing module extends through the sleeve. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-9, 10, 16, 17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2010/0108382) in view of Savage et al. (USP 9,016,401).
	With respect to claims 1 and 16, Ma et al. disclose a device/method for steering a drilling assembly, comprising: a sleeve (13) configured to be disposed around a length of a drive shaft (11) configured to be disposed in a borehole in an earth formation, the drive shaft (11) configured to be rotated (see paragraph 19), the sleeve configured to be rotationally decoupled from the drive shaft (see paragraph 19); and two or more modules (14) configured to be removably connected to the sleeve, each of the two or more modules includes a biasing element (14 and 15) extending through the sleeve (see figures 2a and 2b, wherein 14 and 15 are embedded in sleeve 13 and thus extend through it) and configured to be selectively actuated to engage with a wall of the borehole (see figures 5a and 5b) to control a direction of the drilling assembly (see paragraph 20).  Ma et al. disclose a communication device 18 on the sleeve 13 and is silent as to wireless communication.  Savage et al. disclose a communication device 168A-D for wireless communication which is in the module (see column 13 lines 12-31) for the purpose of quickly and easily returning the function of the steering tool to “as new” condition by replacing the modules, reduced inventory variety, optimization of the module design, and potential for a complete vendor-provided sealed package that is ready to install (see column 13 lines 32-45).  The communication device of Savage is 
With respect to claim 2, Ma et al. in view of Savage et al. disclose wherein the communication device is configured to communicate with a system external of the device (see figure 8).
With respect to claim 3, Ma et al. in view of Savage et al. disclose wherein the communication device is configured to receive data, wherein at least one of the two or more modules further comprises a controller, the controller being operable to control at least one of an actuation force and an extension of the biasing element (see figure 8).
	With respect to claim 4, Ma et al. in view of Savage et al. disclose wherein at least one of the two or more modules comprises a sensor (86), operable to generate data that is transmitted via the communication device.
With respect to claim 5, Ma et al. in view of Savage et al. disclose wherein the sensor is at least one of directional sensor, a formation evaluation sensor, and a sensor to measure operational data (see figure 8).

With respect to claim 7, Ma et al. does not disclose a clamping device.  The Examiner takes Official Notice that screws. Bolts, threads, magnets and clamping devices are well known attachment means.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Ma et al. by substituting bolts for a clamp for the predictable results of attaching the module to the sleeve.  
With respect to claim 9, Ma et al. does not disclose that the modules are sealed.  Savage et al. disclose sealing modules to protect them from the surrounding wellbore.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Ma et al. by including a sealed module as taught by Savage et al. for the purpose of protecting the module from the surrounding environment.  
With respect to claim 10, Ma in view of Savage disclose wireless communication.  The Examiner hereby takes Official Notice that it is well known to use antennas for wireless communication.  It would have been obvious to one having ordinary skill in the art to have modified Ma in view of Savage et al. by using an antenna to provide for wireless communication.  
With respect to claim 17, Ma et al. in view of Savage et al. disclose sensing with a sensor (86) in at least one of the two or more modules a property, and at least partially wirelessly communicating with the communication device (as taught in the 
With respect to claim 22, Ma disclose wherein the biasing element extends through an opening in the sleeve (see figures 2s and 2b). 

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. in view of Savage et al., in further view of Krueger (USP 6,427,783).
With respect to claim 8, Ma et al. in view of Savage et al. does not disclose an energy storage device.  Krueger et al. disclose a battery pack in a module to store and provide back-up electric power (see column 9 line 67-column 10 line 2).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Ma in view of Savage by including a battery pack as taught by Krueger et al. in order to store and provide back-up electric power.

Allowable Subject Matter
8.	Claims 11-15, 18, and 19 are allowed.
9.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicole Coy/Primary Examiner, Art Unit 3672